Exhibit 10.29

 

China Recycling Energy Corporation

 

DIRECTOR AGREEMENT

 

This Director Agreement (the “Agreement”) is made and entered into as of March
6, 2020, by and between China Recycling Energy Corporation, a Nevada corporation
(the “Company”), and Zhongli Liu, an individual whose ID No. is
610113195910060015 (“Director”).

 

I. SERVICES

 

1.1 Board of Directors. The Stockholders of Company elected Director to the
Company’s Board of Directors (the “Board”) on March 6, 2020. Director agrees to
perform such tasks as may be necessary to fulfill Director’s obligations as a
member of the Board and serve as a director so long as he is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Articles of Incorporation, Bylaws and any applicable stockholders’ agreement of
the Company or any subsidiary of the Company and until such time as he resigns,
fails to stand for election, fails to be elected by the stockholders of the
Company or is removed from his position. Director may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement with respect to the
Director.

 

1.2 Director Services. Director’s services to the Company hereunder shall
include service on the Board to manage the business of the Company in accordance
with applicable law and stock exchange rules as well as the Articles of
Incorporation and Bylaws, serving on committees of the Board as appointed and
such other services mutually agreed to by Director and the Company (the
“Director Services”).

 

1.3 Audit Committee Chair and Member of Nominating and Corporate Governance
Committee. The Company intends that Director will chair the Audit Committee of
the Board and serve as a member of Nominating and Corporate Governance Committee
of the Board. The Director will provide independent, effective leadership to the
Audit Committee and lead the Audit Committee in fulfilling the duties set out in
its charter. The Company and the Director acknowledge that all official
appointments to committees of the Board are made by the Board.

 

1.4 Term. This Agreement shall terminate upon the “Expiration Date,” which shall
be the earlier of the date on which Director ceases to be a member of the Board
for any reason, including death, resignation, removal, fails to stand for
election, or failure to be elected by the stockholders of the Company, or the
date of termination of this Agreement in accordance with Section 5.2 hereof.

  

 

 

 

II. COMPENSATION

 

2.1 Expense Reimbursement. The Company shall reimburse Director for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Director Services rendered by Director.

 

2.2 Fees to Director. The Company agrees to pay Director a fee of RMB 50,000 a
year in cash for Director Services, service as Chairman of the Audit Committee
and member of the Nominating and Corporate Governance Committee. The fee shall
be payable to the Director at the end of each quarter in equal installments,
from the date of this agreement.

 

2.3 Director and Officer Liability Insurance. The Company will purchase a
customary director and officer liability insurance policy before Director joins
the Board and such policy shall cover Director to the same extent as other
directors and officers covered under the policy.

 

III. Confidentiality and nondisclosure

 

3.1 Confidentiality. During the term of this Agreement, and for a period of one
(1) year after the Expiration Date, Director shall maintain in strict confidence
all information he has obtained or shall obtain from the Company, which the
Company has designated as “confidential” or which is by its nature confidential,
relating to the Company’s business, operations, properties, assets, services,
condition (financial or otherwise), liabilities, employee relations, customers
(including customer usage statistics), suppliers, prospects, technology, or
trade secrets, except to the extent such information (i) is in the public domain
through no act or omission of the Director, (ii) is required to be disclosed by
law or a valid order by a court or other governmental body, or (iii) is
independently learned by Director outside of this relationship (the
“Confidential Information”).

 

3.2 Nondisclosure and Nonuse Obligations. Director will use the Confidential
Information solely to perform his obligations for the benefit of the Company
hereunder. Director will treat all Confidential Information of the Company with
the same degree of care as Director treats his own Confidential Information, and
Director will use his best efforts to protect the Confidential Information.
Director will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Director will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information. Director agrees to assist the Company in
remedying any such unauthorized use or disclosure of the Confidential
Information.

 

3.3 Return of Company Property. All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the “Company Property”),
are the sole and exclusive property of the Company. Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company’s request. Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company’s option, the original and any copies of the Company
Property. Director agrees to certify in writing that Director has so returned or
destroyed all such Company Property.

  

2

 

 

IV. COVENANTS OF DIRECTOR

 

4.1 No Conflict of Interest. During the term of this Agreement, and for a period
of one (1) year after the Expiration Date, Director shall not be employed by,
own, manage, control or participate in the ownership, management, operation or
control of any person, firm, partnership, corporation or unincorporated
association or entity of any kind that is competitive with the Company or
otherwise undertake any obligation inconsistent with the terms hereof, provided
that Director may continue Director’s current affiliation or other current
relationships with the entity or entities described on Exhibit A (all of which
entities are referred to collectively as “Current Affiliations”). This Agreement
is subject to the current terms and agreements governing Director’s relationship
with Current Affiliations, and nothing in this Agreement is intended to be or
will be construed to inhibit or limit any of Director’s obligations to Current
Affiliations. Director represents that nothing in this Agreement conflicts with
Director’s obligations to Current Affiliations. A business shall be deemed to be
“competitive with the Company” for purpose of this Article IV only if and to the
extent it engages in the business substantially similar to the Company’s
recycling energy solution business.

 

4.2 Noninterference with Business. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Director agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his, her or its employment, contractual or other relationship with the
Company.

 

V. TERM AND TERMINATION

 

5.1 Term. This Agreement is effective as of the date first written above and
will continue until the Expiration Date.

 

5.2 Termination. Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.

 

5.3 Survival. The rights and obligations contained in Articles III and IV will
survive any termination or expiration of this Agreement.

 

VI. MISCELLANEOUS

 

6.1 Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

6.2 No Waiver. The failure of any party to insist upon the strict observance and
performance of the terms of this Agreement shall not be deemed a waiver of other
obligations hereunder, nor shall it be considered a future or continuing waiver
of the same terms.

   

6.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth on the signature page of this Agreement
or such other address as either party may specify in writing.

 

6.4 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada.

 

6.5 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

6.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.

 

6.7 Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Director. The terms contained herein may not
be altered, supplemented or interpreted by any course of dealing or practices.

 

6.8 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Company:   China Recycling Energy Corporation Address:     4/F, Tower C, Rong
Cheng Yun Gu Building,   By: /s/ Guohua Ku Keji 3rd Road, Yanta District,  
Name: Guohua Ku Xi An City, Shan Xi Province,   Title: Chief Executive Officer
China, 710075           Independent Director:     Address:               By: /s/
Zhongli Liu     Name: Zhongli Liu

  

4

 

 

EXHIBIT A

 

Director’s Current Affiliations

  

Independent Director of the Board of China Haisheng Fresh Fruit Juice Co., Ltd.
(00359.HK) since July 2017.

  

 

 

 

